 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY GLEASON,                                     No. 2:18-cv-0135 MCE CKD P
12                         Plaintiff,
13                 v.                                      ORDER
14    R. NEUSCHMID, et al.,
15                         Defendants.
16

17             Plaintiff has filed a motion for an extension of time to file a second amended complaint.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 53) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to file a second

21   amended complaint. Failure to file a second amended complaint within 30 days will result in a

22   recommendation that this action be dismissed without prejudice.

23   Dated: January 16, 2019

24

25

26   1/bh
     glea0135.36
27

28
